 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 34 
In the House of Representatives, U. S.,

January 9, 2009
 
RESOLUTION 
Recognizing Israel’s right to defend itself against attacks from Gaza, reaffirming the United States’ strong support for Israel, and supporting the Israeli-Palestinian peace process. 
 
 
Whereas Hamas was founded with the stated goal of destroying the State of Israel; 
Whereas Hamas has been designated by the United States as a Foreign Terrorist Organization; 
Whereas Hamas has refused to comply with the Quartet’s (the United States, the European Union, Russia, and the United Nations) requirements that Hamas recognize Israel’s right to exist, renounce violence, and agree to accept previous agreements between Israel and the Palestinians; 
Whereas in June 2006, Hamas illegally crossed into Israel, attacked Israeli forces, and kidnaped Corporal Gilad Shalit, whom they continue to hold today; 
Whereas Hamas has launched thousands of rockets and mortars against Israeli population centers since 2001, and has launched more than 6,000 such rockets and mortars since Israel withdrew its civilian population and its military from Gaza in 2005; 
Whereas Hamas has increased the range and payload of its rockets, reportedly with support from Iran and others, putting hundreds of thousands of Israelis in danger of rocket attacks from Gaza; 
Whereas Hamas locates elements of its terrorist infrastructure in civilian population centers, thus using innocent civilians as human shields; 
Whereas Secretary of State Condoleezza Rice said in a statement on December 27, 2008, that We strongly condemn the repeated rocket and mortar attacks against Israel and hold Hamas responsible for breaking the cease-fire and for the renewal of violence there; 
Whereas on December 27, 2008, Israeli Prime Minister Ehud Olmert said, For approximately seven years, hundreds of thousands of Israeli citizens in the south have been suffering from missiles being fired at them … In such a situation we had no alternative but to respond. We do not rejoice in battle but neither will we be deterred from it. …The operation in the Gaza Strip is designed, first and foremost, to bring about an improvement in the security reality for the residents of the south of the country; 
Whereas the humanitarian situation in Gaza, including shortages of food, water, electricity, and adequate medical care, is becoming more acute; 
Whereas Israel has facilitated humanitarian aid to Gaza with hundreds of trucks carrying humanitarian assistance and numerous ambulances entering the Gaza Strip since the current round of fighting began on December 27, 2008; 
Whereas on January 6, 2009, before the United Nations Security Council, Secretary Rice stated that: The situation before the current events in Gaza was clearly not sustainable. Hundreds of thousands of Israelis lived under the daily threat of rocket attack, and frankly, no country, none of our countries, would have been willing to tolerate such a circumstance. Moreover, the people of Gaza watched as insecurity and lawlessness increased and as their living conditions grew more dire because of Hamas’s actions which began with the illegal coup against the Palestinian Authority in Gaza…A ceasefire that returns to those circumstances is unacceptable and it will not last; and  
Whereas the ultimate goal of the United States is a sustainable resolution of the Israeli-Palestinian conflict that will ensure the welfare, security, and survival of the State of Israel as a Jewish and democratic state with secure borders, and a viable, independent, and democratic Palestinian state living side by side in peace and security with the State of Israel: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses vigorous support and unwavering commitment to the welfare, security, and survival of the State of Israel as a Jewish and democratic state with secure borders, and recognizes its right to act in self-defense to protect its citizens against Hamas’s unceasing aggression, as enshrined in the United Nations Charter; 
(2)reiterates that Hamas must end the rocket and mortar attacks against Israel, recognize Israel’s right to exist, renounce violence, agree to accept previous agreements between Israel and the Palestinians, and verifiably dismantle its terrorist infrastructure; 
(3)encourages the Administration to work actively to support a durable and sustainable cease-fire in Gaza , as soon as possible, that prevents Hamas from retaining or rebuilding its terrorist infrastructure, including the capability to launch rockets and mortars against Israel, and thereby allowing for the long-term improvement of daily living conditions for the people of Gaza; 
(4)believes strongly that the lives of innocent civilians must be protected to the maximum extent possible, expresses condolences to innocent Palestinian and Israeli victims and their families, and reiterates that humanitarian needs in Gaza should be addressed promptly and responsibly;  
(5)calls on all nations— 
(A)to condemn Hamas for deliberately embedding its fighters, leaders, and weapons in private homes, schools, mosques, hospitals, and otherwise using Palestinian civilians as human shields, while simultaneously targeting Israeli civilians; and 
(B)to lay blame both for the breaking of the calm and for subsequent civilian casualties in Gaza precisely where blame belongs, that is, on Hamas; 
(6)supports and encourages efforts to diminish the appeal and influence of extremists in the Palestinian territories, and strengthen moderate Palestinians who are committed to a secure and lasting peace with Israel; 
(7)calls on Egypt to intensify its efforts to halt smuggling between Gaza and Egypt and affirms the willingness of the United States to continue to assist Egypt in these efforts; 
(8)calls for the immediate release of the kidnaped Israeli soldier Gilad Shalit, who has been illegally held in Gaza since June 2006; and 
(9)reiterates its strong support for a just and sustainable resolution of the Israeli-Palestinian conflict achieved through negotiations between Israel and the Palestinian Authority in order to ensure the welfare, security, and survival of the State of Israel as a Jewish and democratic state with secure borders, and a viable, independent, and democratic Palestinian state living side by side in peace and security with the State of Israel. 
 
Lorraine C. Miller,Clerk.
